 

 

Case 1:18-cv-00089-JRH-BKE Document 26 Filed 11/13/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

+

JUNIOR OATMAN,

*
PlLaintitt, =
*
Vi. * CV 118-089
*
AUGUSTA COLLECTION AGENCY, *
INC., *
*
Defendant. :
ORDER
Before the Court is the Parties® stipulation of dismissal
with prejudice. (Dee. 725.) Plaintiff and Defendant consent to

dismissal; thus, dismissal is proper under Federal Rule of Civil
Procedure 41(a) (1) (A) (ii). IT IS THEREFORE ORDERED that all claims
are DISMISSED WITH PREJUDICE. The Clerk is directed to close this

case. Each party shall bear its own costs and attorney’s fees.

ORDER ENTERED at Augusta, Georgia this Litt rday of November,

2020.

 

 
